823 F.2d 174
HOMEMAKERS NORTH SHORE, INC., Plaintiff-Appellant,v.Otis R. BOWEN, Secretary of Health and Human Services,Defendant-Appellee.
No. 87-1389.
United States Court of Appeals,Seventh Circuit.
Submitted June 11, 1987.Decided June 26, 1987.

Sanford V. Teplitzky, Ober, Kaler, Grimes & Shriver, Baltimore, Md., Lawrence M. Gavin, Boodell Sears Giambalvo & Crowley, Chicago, Ill., for plaintiff-appellant.
Donna Morros Weinstein, Dept. of Health & Human Services, Chicago, Ill., for defendant-appellee.
Before COFFEY, FLAUM and RIPPLE, Circuit Judges.
PER CURIAM.


1
The Secretary has filed a motion asking that this court dismiss the appeal on the authority of Foremost Sales Promotions, Inc. v. Director, Bureau of Alcohol, Tobacco and Firearms, 812 F.2d 1044 (7th Cir.1987).  This case is clearly distinguishable.  The minute order states:  "The Secretary is granted summary judgment.  Plaintiff's cross-motion for summary judgment is defnied [sic].  Pretrial conference and trial dates are stricken."    This entry was preceded by the phrase "judgment is entered as follows:"  Unlike Foremost, it completely and succinctly ends the litigation.  It is crystal clear that there is nothing left to be decided.  The judgment is final and appealable.


2
The Secretary is given five (5) days to file his brief.


3
SO ORDERED.